Citation Nr: 1215571	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1948 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran and his wife presented testimony relevant to this appeal before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is associated with the record.  

Additional evidence (i.e., a lay statement) was received from the Veteran at the Board hearing, which was accompanied by a waiver of his right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.  Copies of the Veteran's service treatment records that appear to have been associated with the claims file after the Supplemental Statement of the Case were previously considered by the RO and do not require waiver.  It is notable that copies of service treatment records submitted by the Veteran in February 2011 were listed among the evidence considered in the SSOC.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current back disorder, which has been diagnosed as chronic degenerative disk disease and degenerative joint disease of the lumbosacral spine.

2.  After review of the record, the Board does not find the Veteran's account of having sustained injury to his back due to falling from scaffolding in November 1951 and experiencing a continuity of back symptomatology thereafter to be credible evidence.

3.  The probative medical opinion evidence of record does not attribute the Veteran's current back disorder to his period of active military service, to include any incident or event therein, or show that it manifested to a compensable degree within one year of discharge.  Instead, the Veteran's back disorder has been attributed to his age.    


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated by active military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

Prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits in a notice letter sent in October 2008.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.    

Because the Veteran was provided with proper notice with respect to his claim by way of the October 2008 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and the SSOC, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding VA's duty to assist in claims development, the Board initially notes that the Veteran's service records may be fire-related and incomplete in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that any heightened duty to assist has been met. 

The Veteran stated at the Board hearing that he was informed by the National Archives that his service treatment records were lost in a fire.  See hearing transcript, page 6.  There is a letter from the National Personnel Records Center (NPRC) at the National Archives and Records Administration (NARA) dated in October 2008 wherein the archives technician states that the record needed to answer the Veteran's inquiry is not in the files and, if the record were there on July 12, 1973, it would have been in the area that suffered the most damage in the fire on that date and may have been destroyed.  This letter does not definitively state that the Veteran's records are fire-related.  It was also explained in the letter that prior to the 1973 fire, a portion of the Veteran's records were loaned to VA and copies of all pertinent records in VA's possession were enclosed, which included a separation document for service period ending in 1953.  

Available service treatment records have been mailed and are associated with the claims file.  The Veteran himself has also submitted copies of STRs in his possession.  The STRs include the Veteran's May 1948 enlistment examination report, the June 1951 discharge and reenlistment examination report, the November 1951 STR entry pertaining to the Veteran's fall from scaffolding which he alleges resulted in back injury, several records pertaining to various medical ailments during service, and the Veteran's September 1953 discharge examination report.  While a search for active duty inpatient clinical records pertaining to injury from a fall was negative, there is a STR documenting the fall sustained by the Veteran and showing that the Veteran was hospitalized for two days already included among the STRs, as previously noted.  It does not appear that there are any records pertinent to the current claim that are missing from the STRs.  Also, the Veteran's dates of active service - i.e., from May 1948 to September 1953 - were previously verified in January 1955.

Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records, if there are any in fact missing, would be futile.  While the procedures outlined in 38 C.F.R. § 3.159(e) were not specifically followed in this case, there is no harm to the Veteran because he is aware of the possibility that his service records are fire-related and has submitted copies of STRs in his possession.  He has also submitted other evidence in support of his claim throughout the course of this appeal to aid in substantiating his claim.  

The Board additionally notes that the claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  The Veteran has stated that there are no records available from the doctor who treated him in 1962 because he retired in 1972, is now deceased, and the records have been destroyed.  See July 2009 letter.  He has further stated that there are no treatment records available prior to the mid-1990s.  See hearing transcript, page 10.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with his claim and during the course of his appeal.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, the RO afforded the Veteran with a medical examination in September 2011 in connection with his claim.  The examination report has been reviewed and includes all relevant findings necessary to evaluate the claim adjudicated herein.  The report also includes a medical opinion on the likelihood that the Veteran's claimed back disorder is related to service in terms of relative probability.  The examiner provided adequate rationale in support of the opinion.  

Although the Veteran stated at the Board hearing that he had difficulty understanding some of the questions posed by the examiner and, consequently, provided inaccurate answers as it relates to his history and present symptomatology pertaining to the back, he had the opportunity to correct any facts that he believed were misrepresented at the Board hearing.  See hearing transcript, pages 9-10, 13.  However, in light of the Board's finding that the Veteran's account of having sustained back injury in service and experiencing a continuity of back symptomatology thereafter is not credible and the medical examiner's conclusion that the Veteran's back disorder is age-related after reviewing his radiological reports showing no evidence of fracture or deformity that could be related to falling off of scaffolding in 1951, the Board finds that a supplemental medical opinion that considers the Veteran's statements of clarification at the Board hearing is not needed.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.).  The September 2011 medical examination report is adequate.      

At the Board hearing, the Veteran reported that an extensive investigation of the accident that occurred in service was undertaken.   See hearing transcript, page 5. No records pertaining to the investigation are of record.  However, a remand to obtain the records is not needed because the available service records document the Veteran's fall from scaffolding in November 1951.  The fact that the accident occurred is not in dispute.  Rather, the issue for consideration is whether the Veteran suffered back injury as a result of the incident.  The Veteran has not alleged that the investigation reports would document his back injury and the probative medical opinion evidence does not support his account of in-service back injury such that it would have resulted in his current back disorder, as explained below.         
 
Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).   If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran seeks entitlement to service connection for a back disorder.  At the Board hearing, the Veteran stated that he sustained injury to his back when he accidentally fell from scaffolding while assisting to erect jet hangers as part of his duties as a crash rescue fire fighter in anticipation of a retaliation from the enemy after his unit bombed the dams on the Yalu River during the Korean War.  He stated that he was initially unconscious due to the fall and was hospitalized for seven to ten days due to injuries related thereto.  He stated that he did not receive any medical treatment for his back following the initial injury (and hospitalization) in the service until approximately 1962.  However, he reportedly had back problems off and on since service, has had no other back injury, and continues to have back problems today.  See hearing transcript, pages 2-6.    

The Board initially notes that there is ample evidence of a current back disorder.  When the Veteran underwent medical examination in connection with his claim in September 2011, the examining orthopedist, Dr. M.B., diagnosed chronic degenerative disk disease and degenerative joint disease of the lumbosacral spine.  Earlier treatment records also include these diagnoses.  

Thus, as the evidentiary record clearly shows a current back disorder, the Board will now consider in-service incurrence, to include the Veteran's allegations of in-service back injury and continuity of back symptomatology since service.  

At the outset, it is notable that the Veteran has alleged that he is entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) such that his lay account of in-service back injury should be accepted as satisfactory evidence that the injury occurred.  However, the Veteran's status as a combat Veteran is questionable.  Although the RO in the May 1998 rating decision appears to accept the Veteran's reported history of in-service injury involving his teeth on the bases that they were incurred during combat service, the basis of such conclusion is unclear.  The Veteran is not shown to be in receipt of any military citations indicative of combat service nor otherwise shown through available service records to have had combat service as contemplated by 38 U.S.C.A. § 1154(b).  There is further no convincing evidence that the Veteran's 1951 fall from scaffolding occurred as a result of any combat service, as explained below.  Rather, his theory seems to be that since the injury occurred in a combat zone, he is entitled to the combat presumption.  See Veteran's statement dated in July 2009.  That is simply not the case under the law.  For these reasons, we conclude that the presumption afforded combat veterans is not applicable.    

The STRs show that the Veteran was treated for contusions of the nose, forehead, and left parietal region following a fall from scaffolding in November 1951, which was accidentally incurred (AI).  The record reveals that he was admitted for observation due to a head injury on November 26, 1951 and was discharged from the hospital to duty two days later on November 28, 1951.  However, the circumstances surrounding the injury were described as being "very vague".  While the Veteran stated at the Board hearing that he was treated for back injury at the time of the accident (see hearing transcript, page 5), there is absolutely no mention of a back injury.  It is likely that a back injury would have been recorded as the Veteran's other injuries resulting from the fall are clearly noted.   It is also notable that there is no indication that the Veteran's fall was in any way related to combat.  

Subsequent service treatment records are also completely devoid of any mention of a prior back injury, and the Veteran's spine and musculoskeletal system were clinically evaluated as normal at the September 1953 discharge examination.  It is further noted that the Veteran made absolutely no mention of having any back problems or a prior in-service back injury when asked about several past or then-existing medical conditions at the discharge examination.  Significantly, the examining physician specifically noted that the Veteran denied all other pertinent data.  See section 73 of the discharge examination report designated for "Notes (Continued) and Significant or Interval History".  

Although the Veteran wrote in a July 2009 statement submitted in connection with the current appeal that he left service with a trick back that locked up if he leaned in a 45 degree position, the Board finds the absence of any mention of back problems or prior injury and the evaluation of a normal spine at discharge to be far more credible than the assertion made by the Veteran while pursuing his claim for service-connected compensation benefits.  If the Veteran was indeed having back problems at discharge, as he now contends, he would likely have mentioned having such problems at that time, particularly since he was commenting on other disabilities (some of which were incurred in service) at that time.    

Furthermore, the Board notes that a letter submitted by the Veteran in 1997 details his recollection of the incident in service where he fell from scaffolding and suffered injury.  He noted that he had some memory loss at that time and was kept for observation in the hospital.  He stated that the doctors told him that they saw no permanent damage except for his teeth.  Significantly, the Veteran again made absolutely no mention of having suffered a back injury as a result of the fall in his 1997 letter, which was written many years before filing his current claim for service-connected compensation benefits.  He also stated only that he was erecting hangers at an Air Force base located in a combat zone when the incident occurred.  He made not one mention of the accident occurring while he was engaged in combat with the enemy or in a combat situation.  

Moreover, the Board observes that the September 2011 medical examiner noted that the Veteran fell from the scaffolding in 1951 but was not discharged from the military until 1953.  The examiner then commented that it is likely that a back condition would have surfaced prior to discharge if the Veteran had fallen from the scaffolding and injured his back, as he contends.  However, as stated above, no back condition is shown.  The STRs subsequent to the fall were devoid of any reference to a back problem and the Veteran's spine was clinically evaluated as normal at the discharge examination with no reference to any back problems at that time.  

Furthermore, the probative competent medical opinion evidence does not attribute the Veteran's current back disorder to active service.  Rather, the Veteran's current spine disorder has been attributed to his age.  

Indeed, after thorough evaluation of the Veteran and review of the claims file, the September 2011 examining orthopedist concluded that it was less likely than not that the Veteran's current lumbar spine disability was due to or caused by the fall from the scaffolding while on active duty or other military activities.  He reasoned that the Veteran's current back condition evaluated by computed tomography (CT), magnetic resonance imaging (MRI), history, and examination was consistent with progressive degenerative disk disease and degenerative joint disease of the lumbosacral spine.  He noted that the CT and MRI examination showed no fracture or deformity that can be related to falling off the scaffolding in 1951.  He further added that the changes shown were consistent with age-related degenerative changes.           

The Board notes that the examining orthopedist provided a sound rationale in support of his conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current back disorder.  The orthopedist also had sufficient data on which to base his conclusion - i.e., review of the Veteran's service treatment records, post-service treatment records, and other pertinent evidence included in the claims file, as well as his own interview and examination of the Veteran.  Furthermore, his conclusion is consistent with earlier medical evidence documented in the record.  Indeed, when the Veteran underwent a CT scan of the lumbosacral spine in June 2003, the noted impression was severe multilevel age-related changes, including degenerative disc disease and facet joint osteoarthritis.    

The Board has considered the Veteran's assertion that his urologist, Dr. S., told him that x-rays of his spine showed a very old back injury.  See hearing transcript, page 8.  The Veteran has stated that the urologist informed him that his interpretation of existing data, which included CT scans, x-rays and MRI reports from October 1997 to June 2003, his personal medical examinations, and doctors' reports from other private and outside physicians, showed that his back injury could be traced back to a trauma or fall about 50 years before.  He stated that the urologist was not aware of his prior back injury at the time of the diagnosis.  See July 2009 letter.  

However, because the urologist was reportedly unable or unwilling to submit a statement to that effect, the Board is unable to weigh meaningfully the urologist's opinion against other medical opinions of record.  Additionally, as the Veteran's private treatment records show that the urologist repeatedly referred him to other specialists for his back complaints, it appears that the urologist's opinion as it relates to the etiology of his back problems and reported by the Veteran is beyond the scope of his expertise despite purportedly having past experience in reading x-ray reports.  See, e.g., June 2003 urology clinic note (noting that that he will arrange for followup for [the Veteran's] back pain in primary care); see also October 2002 urology clinic note (noting that neurology consult was obtained per the Veteran's request and also per his recommendation to evaluate the possible etiology for his right back spasms).  Indeed, the urologist is not shown to have specialized medical expertise in the area of back disorders.  For these reasons, the Board affords the medical opinion, as reported by the Veteran, no probative value and gives far greater probative weight to the September 2011 examining orthopedist discussed above.

Finally, the Board is unsure whether the Veteran's assertion of having had back pain on and off since the in-service injury qualifies as a continuity of symptomatology since service.  However, assuming that it does, the Board will consider the credibility of the assertion.  

The Veteran remained in service nearly two years after the alleged in-service back injury and made absolutely no mention of having back problems during that time.  When he was allowed the opportunity to report such problems at discharge, he did not report having any back problems despite having told the examining physician about other physical disorders from which he had suffered in the past, to include during service.  As stated above, it is likely that the Veteran would have reported having back problems at some point during his remaining time in service if he did suffer from such problems, as he now contends.  His failure to do so at that time and, further, his affirmative denial of "all other pertinent data" as noted by the service physician is contradictory to his more recent assertion of having had a trick back when he left service.  The Board finds the evidence contemporaneous to the Veteran's period of service to be more credible and affords it greater probative weight.   

The Board additionally notes that the Veteran reportedly did not seek any medical treatment for back pain until approximately 1962, nearly a decade after service.  Even then, according to his own report, he only sought treatment once.  See July 2009 statement; see also hearing transcript, page 6.  He also made no mention of having sustained back injury in the 1951 fall or having any back problems in his 1997 statement describing the injury.  This evidence certainly does not lend support to the Veteran's assertion of continuity of symptomatology since alleged in-service back injury.    

He further stated in a July 2009 statement that none of his private physicians from 1993 to 2003 associated the Veteran's back problems to the alleged in-service injury because he "never brought it up" and reportedly did not even think of the correlation of the incident that occurred in-service to his then-back pain/diagnosis.  However, in light of the Veteran's assertion that he had a trick back when he left service and had just learned to live with it over the years, it is difficult to believe that the Veteran would not have even thought to mention having had back pain since service at some point when he did seek treatment from private medical providers during that period if his assertion of continuity is indeed true.  Moreover, this is not just a case where the Veteran failed to mention a service injury, he made statements affirmatively dating his back-related symptomatology as starting decades after service.  See, e.g., October 2001 treatment record that back pain of four years' duration; June 2003 treatment record that low back pain began six years earlier.

In fact, the record reflects that the Veteran made no allegation of in-service back injury related to the November 1951 fall until filing his current claim for service-connected compensation benefits in September 2008.  See Cartwright, supra.  Furthermore, the Veteran has provided inconsistent statements regarding the onset of his back pain since filing his claim.  In the July 2009 statement, the Veteran wrote that he left service with a "trick" back and continued to have back problems after service.  However, at the September 2011 compensation and pension examination, the Veteran denied having any back problems while in the military and stated that he first stated to have back problems three months after he left the military.  While the Veteran submitted a statement in March 2012 wherein he explained that he misunderstood the examiner's question and thought he was asking about the onset of his back pain after he left service, his explanation does not address why he also denied having any back problems during service.  He stated that he told the examiner that it started while in service, but that is not what is noted in the examination report.  The Board has no reason to believe that the examiner would have reported an inaccurate answer for the Veteran, particularly since the Veteran has acknowledged providing answers that were not fully accurate.       

Moreover, and significantly, the September 2011 examining orthopedist did not attribute the Veteran's current back disorder to an in-service back injury based on his review of the claims file and evaluation of the Veteran.  Instead, he found that the degenerative changes demonstrated by the Veteran were consistent with age-related degenerative changes, specifically noting that CT and MRI showed no fracture or deformity that could be related to the 1951 fall.     

For these reasons, the Board does not find the Veteran's competent lay account of having sustained back injury in service and experiencing a continuity thereafter to be credible evidence and affords it no probative value.  The competent medical opinion by the September 2011 medical examiner is afforded far greater probative value.    

Therefore, in summary, despite the Veteran's competent lay account of having experienced a back injury in service and experiencing a continuity of symptomatology since that time, we do find his account to be credible due to the absence of any mention of a back injury or any back problems when/after the alleged injury occurred in service, particularly when the Veteran was provided the opportunity at discharge; the absence of any mention of back problems allegedly related to service when seeking treatment for back complaints from 1993 to 2003; the first mention of a back problem allegedly related to service when the Veteran filed his claim in 2008; the inconsistent statements provided regarding the onset of his back problems since filing the claim; and the negative medical opinion from the September 2011 examining orthopedist.  The far more credible and probative evidence reveals a back disorder that manifested many years after service and is attributable to the Veteran's age, not service.  Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a back disorder, and the appeal is denied.  


[Continued on next page]

ORDER

Entitlement to service connection for a back disorder is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


